Citation Nr: 0816147	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  

2.  Entitlement to an increased evaluation for service-
connected compression fracture L1, currently evaluated as 10 
percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to April 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in September 2003 and November 2007.  The former 
denied entitlement to a TDIU and the latter denied the claim 
for increased rating.  

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The veteran 
submitted additional evidence directly to the Board (via 
facsimile) following his hearing, which was accompanied by a 
waiver of RO consideration.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304.

The Board notes that the veteran was previously represented 
by The American Legion (ALG).  See November 2003 VA Form 21-
22.  He submitted another VA Form 21-22 in July 2007, 
attempting to appoint the Veterans of Foreign Wars of the 
United States (VFW) as his representative.  In an October 
2007 letter, the VFW informed the veteran that it could not 
accept his appointment pursuant to 38 C.F.R. § 20.1304, which 
precludes the change of representation after 90 days from the 
date on which the case was certified to the Board.  The VFW 
also recommended contacting the ALG for assistance.  There is 
no indication that the veteran did so, and he is currently 
unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

The veteran filed a claim for increased rating regarding his 
service-connected back disability in July 2007.  See VA Form 
21-4138.  The RO denied the claim and continued the 10 
percent evaluation assigned for compression fracture L1.  See 
November 2007 rating decision.  The veteran was informed of 
this decision by letter dated November 19, 2007.  During the 
January 2008 videoconference hearing, he indicated that he 
disagreed with the RO's decision.  See hearing transcript.  
The Board finds that this testimony qualifies as a notice of 
disagreement (NOD) with the November 2007 rating decision 
that denied his claim for increased rating, since the veteran 
clearly stated his disagreement with the denial of his claim 
and his desire to appeal the decision, which occurred within 
one year of receiving notice of the November 2007 decision.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(testimony at a hearing, once reduced to writing, can be 
construed as an NOD for the purpose of initiating an appeal).  
Accordingly, the Board is required to remand this matter in 
order for the RO to issue of a statement of the case (SOC) in 
response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran also seeks entitlement to a TDIU due to service-
connected disability.  He contends that his service-connected 
knee and back disabilities preclude him from obtaining 
substantially gainful employment.  See VA Form 21-8940 
received July 2003.  The veteran testified that he has not 
worked since 1994 and that his knees and back keep from him 
doing any type of work, to include a seated job.  His wife 
reported that he cannot sit for any great length of time and 
cannot walk for long.  See January 2008 hearing transcript.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in November 2004.  The claims 
folder was not available for review, though the examiner 
reported reviewing VA outpatient treatment records.  After 
obtaining the veteran's medical and occupational history, as 
well as conducting a physical examination, the VA examiner 
reported that it was her medical opinion that the veteran 
would likely have difficulty maintaining employment in a 
career requiring prolonged standing; however, there should be 
no difficulty acquiring or maintaining employment in a job 
that is sedentary.  

The November 2004 VA examination is now over three years old.  
In light of the foregoing, and in light of the testimony 
provided by the veteran and his wife in January 2008, the 
Board finds that fundamental fairness to the veteran warrants 
a more contemporaneous VA examination for the purpose of 
assessing his employability.  See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (when a veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, the VA's duty to assist 
includes providing a new examination).  On remand, the RO/AMC 
should also obtain all recent VA treatment records, as well 
as any recent records from Dr. Koulisis, Dr. Norfleet, and 
Dr. Cardet.  

The veteran also testified that he has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) in relation to his back and knee disabilities since 
approximately 1995.  See hearing transcript.  At the time of 
his hearing, the veteran submitted a decision issued by the 
SSA on June 28, 1996, which found that he was entitled to a 
period of disability commencing July 9, 1994, as well as to 
disability insurance benefits, due to severe degenerative 
joint disease involving both knees.  The complete medical and 
legal documents pertaining to any award from SSA have not 
been associated with the claims folder.  The possibility that 
SSA records could contain evidence relevant to the claims 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The 
case, therefore, must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA outpatient clinic in 
Pensacola, Florida, dated since February 
2007.  

2.  Obtain the veteran's treatment 
records from Dr. Koulisis, Dr. Norfleet, 
and Dr. Cardet, dated since January 2007.  

3.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  

4.  When the above development has been 
completed, schedule the veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  All tests deemed 
necessary by the examiner are to be 
performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected back and 
knee disabilities.  

In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Issue a SOC concerning the veteran's 
disagreement with the denial of 
entitlement to an increased rating for 
service-connected compression fracture 
L1, which was issued in the November 2007 
rating decision.  He should be informed 
that a timely substantive appeal must be 
filed to perfect his appeal as to this 
issue.  

6.  Finally, readjudicate the claim for 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


